Appeal from the District Court of the United States for the Southern District of Georgia. Argued October 12, 1920. Decided October 18, 1920. Per Curiam. Dismissed for want of jurisdiction upon the authority of Farrell v. O’Brien, 199 U. S. 89, 100; Goodrich v. Ferris, 214 U. S. 71, 79; United Surety Co. v. American Fruit Co., 238 U. S. 140, 142; Sugarman v. United States, 249 U. S. 182, 184. Mary L. Greer Conklin pro se. Mr. William M. Howard, with whom Mr. Jos. B. Gumming, Mr. J. C. C. Black, Mr. William H. Barrett, Mr. Bryan Cumming, Mr. C. Henry Cohen and Mr. W. G. Brantley were on the brief, for appellees.